Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Michael G. Wolff, the Chapter 7 Trustee in the underlying bankruptcy proceeding, appeals from the district court’s order affirming the bankruptcy court’s order granting summary judgment in favor of the Appellees on his action seeking to avoid the conveyance of certain real property under 11 U.S.C. § 548(a) (2000). We have reviewed the record included on appeal and the parties’ briefs and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Wolff v. Barahona, No. 8:05-cv-02122-DKC (D.Md. Nov. 23, 2005). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.